Opinion issued October 5, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00755-CV
____________

SAM LEWIS, SHIRLEY LEWIS, SAMUEL LEWIS, MILEIA LEWIS,
Appellants

V.

STEWART TITLE COMPANY, STEWART TITLE GUARANTY
COMPANY, MCKINNEY PROPERTIES, INC., STEWART MORRIS,
CARLOSS MORRIS, MALCOLM S. MORRIS, STEWART MORRIS JR.,
AND T.M. MCKINNEY, Appellees




On Appeal from the 190th  District Court
Harris County, Texas
Trial Court Cause No. 2004-14403




MEMORANDUM OPINION
          Appellants, Sam Lewis, Shirley Lewis, Samuel Lewis, and Mileia Lewis, have
filed a motion to dismiss their appeal.  More than 10 days have elapsed, and no
objection has been filed.  No opinion has issued.  Accordingly, the motion is granted,
and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.